        Case 1:16-cv-03311-ELH Document 145 Filed 03/08/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

MARYLAND SHALL ISSUE, INC., et al., *

             Plaintiffs,                    *

      v.                                    *          No. 1:16-cv-03311-ELH

LAWRENCE HOGAN, et al.                      *

             Defendants.                    *

*     *   *    *    *   *    *   *    *    *    *   *     *
      DEFENDANTS’ MOTION TO STRIKE OPINIONS OF PLAINTIFFS’
                 LAY WITNESS MARK PENNAK AND
            EXPERTS GARY KLECK AND CARLISLE MOODY

      Defendants Governor Lawrence J. Hogan, Jr. and Superintendent of Maryland State

Police Colonel Woodrow W. Jones, III,, both sued in their official capacities, hereby move

to strike the opinions of the plaintiffs’ lay witness Mark Pennak and experts Gary Kleck

and Carlisle Moody, pursuant to Local Rule 105. The grounds for this motion are set forth

in the Memorandum of Law filed herewith and incorporated by reference herein.

      WHEREFORE, for the reasons stated herein, defendants respectfully request that

the Court enter an order striking paragraphs 8-10, 13, 15-17, 18-19 and 21-23 of Mark

Pennak’s declaration (ECF 135-3) and strike the declarations of Carlisle Moody (ECF 135-

24) and Gary A. Kleck (ECF 135-25 and ECF 135-29).
       Case 1:16-cv-03311-ELH Document 145 Filed 03/08/21 Page 2 of 2



                                   Respectfully Submitted,

                                   BRIAN E. FROSH
                                   Attorney General

                                     /s/ Robert A. Scott
                                   ROBERT A. SCOTT (Fed. Bar #24613)
                                   RYAN R. DIETRICH (Fed. Bar #27945)
                                   Assistant Attorneys General
                                   200 St. Paul Place, 20th Floor
                                   Baltimore, Maryland 21202
                                   410-576-7055 (tel.); 410-576-6955 (fax)
                                   rscott@oag.state.md.us

Dated: March 8, 2021               Attorneys for Defendants




                                     2
